DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Luttropp et al., US (2012/0145626) with evidence from Thomas (US 8,137,652).
 	Luttropp teaches a device as claimed, which has a plurality of hollow fiber membranes (abstract, figures) made from a copolymer of acrylonitrile and sodium methallyl sulfonate as well as polyethylenimine (PEI). PEI is grafted from a colloidal suspension on to the surface [0128]. The particle size of PEI is inherent when the molecular weight used in 750KD and then low molecular weight fractions removed, as in applicant’s disclosure at [0115]. See Thomas in rejection 2, infra, for additional evidence. Coating of heparin is optional in [0129], which means the claims are anticipated. The embodiment in [0138] is without heparin, so is the example 5. Flat sheet membrane is taught in [0132].
	The stretching step described in claim 1 is a step in the method of making the hollow fiber, which is not patentable for the product claims – see MPEP 2113 for product-by-process claims. Nonetheless, Luthrop membrane is in fact made with such stretching. See [0079-0080].
	Regarding the PEI loading of about 5 to less than about 12 mg/m2, particularly, following the direction of the incorporated reference therein, WO 2007/148147 (corresponding US Patent, Thomas, US 8,137,652, details follow below), the amount grafted would be at 10 mg/m2 (page 33 of WO) in the embodiment described in [0128]. This grafted coating would be before applying any heparin, which is optional as taught in the following paragraph [0129]. 
	The membrane area requires as in claim 4 is unpatentable because it only relates to the size of the membrane module (MPEP 2144.04). The actual size or surface area required would have been within the skill level of one of ordinary skill to decide for its intended purpose, or have more than one module in the device. Page 24 of the WO 2007/148147, incorporated by reference by Luttropp has the area in the range 0.6-2 m2.
	Thomas teaches hollow fiber membranes of AN-69, a copolymer of acrylonitrile and sodium methallyl sulfonate (col. 8 line 64), coated with the colloidal PEI of 500nm or less in size (col. 2 lines 26-35) to 10 mg/m2 (col. 5 lines 60-62; fig. 10; col. 20 lines 51-67), surface area 2.1m2 (col. 2 lines 55-57). Regarding heparin, Thomas teaches that the membrane may be coated with an anticoagulant, meaning it is not a must; and heparin is only one of the alternative choices for the anticoagulant (col. 10 lines 15-22). Thus, use of any other anticoagulant also meets the requirement of “does not comprise heparin.” Additionally, Thomas does teach at the least an intermediate product that is without heparin. Thus, not having heparin is at the least obvious, if not anticipated by the reference. Regarding the flat sheet membrane, Thomas is silent, but it is well-known that flat sheet membranes are only an alternative structural form for the membrane instead of tubular. See Luttropp in rejection 1 above for evidence.

    PNG
    media_image1.png
    407
    942
    media_image1.png
    Greyscale
Fig. 10 of Thomas showing PEI loading.

Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Thomas (US 2003/0102262) with evidence from Thomas, EP 0 925 826.
Thomas teaches a polyacrylonitrile-methallyl sulfonate (AN 69) hollow membrane having 9 mg/m2 of PEI coated on the surface thereof: [0052] directs to EP 0 925 826, which in turn teaches the PEI loading [0088]. PEI is of molecular weight 75 k-Daltons [0084], which means it will form a colloidal suspension inherently as claimed (same PEI applicant uses). 
The membrane in Thomas is stretched 4-fold ([0069], middle of the claimed range; but this is only a process step for making the membrane, and is unpatentable.) Thomas does not teach heparin.
Flat membrane – [0067]; membrane area 1.3 m2 [0070]; 
Removal of bacteria is an intended use, which the Thomas membrane is capable of: it is for extracorporeal treatment of blood or plasma, like dialysis.

Response to Arguments
Arguments are not persuasive and are addressed in the rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777